SEC. File Nos. 002-86838 811-03857 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 62 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 62 AMERICAN FUNDS INSURANCE SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Steven I. Koszalka, Secretary American Funds Insurance Series 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of Rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registranthas duly caused this Registration Statement to be signed on its behalf by the undersigned, thereuntoduly authorized, in the City and Countyof Los Angeles, and State of California, on the 7th day of January, 2013. AMERICAN FUNDS INSURANCE SERIES By: /s/ Donald D. O’Neal Donald D. O’Neal, Vice Chairman Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on January 7, 2013, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Michael J. Downer Executive Vice President Michael J. Downer Principal Financial Officer and Principal Accounting Officer: /s/ Gregory F. Niland Treasurer Gregory F. Niland Trustees: William H. Baribault* Trustee James G. Ellis* Trustee Leonard R. Fuller* Trustee W. Scott Hedrick* Trustee R. Clark Hooper* Chairman (Independent and Non-Executive) Merit E. Janow* Trustee Laurel B. Mitchell* Trustee /s/ Donald D. O'Neal Vice Chairman Donald D. O'Neal Frank M. Sanchez* Trustee Margaret Spellings* Trustee Steadman Upham* Trustee *By: /s/ Steven I. Koszalka (Steven I. Koszalka, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of Rule 485(b). /s/ Michael J. Triessl Michael J. Triessl POWER OF ATTORNEY I, William H. Baribault, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ William H. Baribault William H. Baribault, Board member POWER OF ATTORNEY I, James G. Ellis, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811- - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - The Investment Company of America (File No. 002-10811, File No. 811-00116) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland Ari M. Vinocor each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ James G. Ellis James G. Ellis, Board member POWER OF ATTORNEY I, Leonard R. Fuller, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - The Investment Company of America (File No. 002-10811, File No. 811-00116) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland Ari M. Vinocor each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ Leonard R. Fuller Leonard R. Fuller, Board member POWER OF ATTORNEY I, W. Scott Hedrick, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Santa Barbara, CA, this 10th day of December, 2012. (City, State) /s/ W. Scott Hedrick W. Scott Hedrick, Board member POWER OF ATTORNEY I, R. Clark Hooper, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital Income Builder (File No. 033-12967, File No. 811-05085) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Capital World Growth and Income Fund, Inc. (File No. 033-54444, File No. 811-07338) - Capital World Growth and Income Fund - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - The New Economy Fund(File No. 002-83848, File No. 811-03735) - The New Economy Fund - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland Neal F. Wellons each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ R. Clark Hooper R. Clark Hooper, Board member POWER OF ATTORNEY I, Merit E. Janow, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital Income Builder (File No. 033-12967, File No. 811-05085) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Capital World Growth and Income Fund, Inc. (File No. 033-54444, File No. 811-07338) - Capital World Growth and Income Fund - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - The New Economy Fund(File No. 002-83848, File No. 811-03735) - The New Economy Fund - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland Neal F. Wellons each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ Merit E. Janow Merit E. Janow, Board member POWER OF ATTORNEY I, Laurel B. Mitchell, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ Laurel B. Mitchell Laurel B. Mitchell, Board member POWER OF ATTORNEY I, Frank M. Sanchez, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ Frank M. Sanchez Frank M. Sanchez, Board member POWER OF ATTORNEY I, Margaret Spellings, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Balanced Fund (File No. 002-10758, File No. 811-00066) - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - The Income Fund of America (File No. 002-33371, File No. 811-01880) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - International Growth and Income Fund (File No. 333-152323, File No. 811-22215) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland Jeffrey P. Regal each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 5th day of December, 2012. (City, State) /s/ Margaret Spellings Margaret Spellings, Board member POWER OF ATTORNEY I, Steadman Upham, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - American Funds College Target Date Series (File No. 333-180729, File No. 811-22692) - American Funds Corporate Bond Fund (File No. 333-183929, File No. 811-22744) - American Funds Global High-Income Opportunities Fund (File No. 333-183930, File No. 811-22745) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Inflation Linked Bond Fund (File No. 333-183931, File No. 811-22746) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Portfolio Series (File No. 333-178936, File No. 811-22656) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital Income Builder (File No. 033-12967, File No. 811-05085) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Capital World Growth and Income Fund, Inc. (File No. 033-54444, File No. 811-07338) - Capital World Growth and Income Fund - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - The New Economy Fund(File No. 002-83848, File No. 811-03735) - The New Economy Fund - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Karl C. Grauman Brian C. Janssen Dori Laskin Gregory F. Niland Neal F. Wellons each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Tulsa, OK, this 5thday of December, 2012. (City, State) /s/ Steadman Upham Steadman Upham, Board member Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
